
	
		I
		111th CONGRESS
		1st Session
		H. R. 3893
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2009
			Mr. Castle introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the First State National Historical Park in
		  the State of Delaware, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 First State National Historical Park
			 Act.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the State of
			 Delaware contains a collection of nationally significant resources relating
			 to—
					(A)the early
			 succession of the Dutch, Swedish, and English settlement of the United States;
			 and
					(B)the period leading
			 up to the role of Delaware as the first State to ratify the Constitution on
			 December 7, 1787;
					(2)among the
			 resources relating to the early settlement of the United States are—
					(A)National Historic
			 Landmarks in Wilmington, Delaware, including—
						(i)the
			 site of Fort Christina, which was—
							(I)constructed in
			 1638 by colonists led by Peter Minuet to be the focal point of New Sweden;
			 and
							(II)the first Swedish
			 settlement in North America; and
							(ii)Old
			 Swedes Church, which is the oldest church building still standing as originally
			 built;
						(B)historic sites in
			 New Castle, Delaware, including—
						(i)Fort
			 Casimir, which was constructed by the Dutch in 1651; and
						(ii)the
			 New Castle Historic District, which is the location of an assemblage of
			 resources associated with Dutch, Swedish, and English settlement of the State;
			 and
						(C)the Lewes Historic
			 District in Lewes, Delaware, which—
						(i)is
			 listed on the National Register of Historic Places;
						(ii)was
			 a significant location for early Dutch settlement and early nationhood;
						(iii)is
			 the oldest town formed in Delaware; and
						(iv)contains Ryves
			 Holt House, which—
							(I)was built in 1665;
			 and
							(II)is the oldest
			 building still standing in the State;
							(3)among the
			 nationally significant resources relating to the period of English settlement
			 and the birth of the United States are a collection of resources in New Castle,
			 Delaware, including—
					(A)the Old New Castle
			 Courthouse, which served as the capitol of the colony until 1777; and
					(B)other National
			 Historic Landmarks, including—
						(i)the
			 home of John Dickinson, who is known as the Penman of the
			 Revolution;
						(ii)the
			 Jacob Broom House, which was the home of Jacob Broom, delegate to the
			 Constitutional Convention;
						(iii)Lombardy Hall,
			 which was the home of Gunning Bedford, Jr., delegate to the Constitutional
			 Convention; and
						(iv)Stonum, which was
			 the home of George Read, who was—
							(I)a
			 delegate to the Constitutional Convention; and
							(II)an advocate of
			 the early ratification of the Constitution by the State of Delaware;
							(4)Dover Green, laid
			 out in 1717 in accordance with the 1683 orders of William Penn, was the site at
			 which Delaware—
					(A)voted to ratify
			 the Constitution;
					(B)mustered a
			 Continental Regiment during the Revolution; and
					(C)celebrated the
			 reading of the Declaration of Independence in 1776;
					(5)the State Archives
			 in Dover, Delaware, contains records and documents of persons and events that
			 contribute to public knowledge and understanding of—
					(A)the period of the
			 early settlement of Delaware; and
					(B)the role of
			 Delaware as the First State;
					(6)the Zwaanendael
			 Museum in Lewes, Delaware—
					(A)commemorates the
			 founding of the first European settlement in the State by the Dutch in 1631;
			 and
					(B)provides exhibits
			 and information on the maritime, social, and military history of the Lewes
			 area; and
					(7)it is fitting and
			 proper that the resources described in this subsection be recognized through
			 the establishment of the first unit of the National Park System in the State of
			 Delaware so that the public may better understand and appreciate the
			 contributions of those resources to the history of the United States.
				(b)PurposeThe
			 purpose of this Act is to establish the First State National Historical Park to
			 preserve, protect, and promote public understanding and appreciation of—
				(1)the cultural and
			 historic resources associated with early Dutch, Swedish, and English settlement
			 in Delaware; and
				(2)the events,
			 places, and persons associated with the role of Delaware as the First
			 State.
				3.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled First State National
			 Historical Park–Proposed Boundary, numbered
			 ____, and dated
			 _____.
			(2)ParkThe
			 term Park means the First State National Historical Park
			 established by section 4(a).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Delaware.
			4.Establishment of
			 the First State National Historical Park
			(a)EstablishmentThere
			 is established in the State a unit of the National Park System to be known as
			 the First State National Historical Park.
			(b)PurposeThe
			 purpose of the Park is to preserve, protect, and interpret—
				(1)the historic and
			 cultural resources associated with Dutch, Swedish, and English settlement in
			 the State; and
				(2)the resources
			 associated with the role of the State as the first State to ratify the
			 Constitution.
				(c)Boundaries
				(1)In
			 generalThe Park shall be comprised of the following, as
			 generally depicted on the map:
					(A)The New Castle
			 Historic District.
					(B)Fort
			 Christina.
					(C)The Old Swedes
			 Church.
					(D)The John Dickinson
			 Plantation.
					(E)Lombardy
			 Hall.
					(F)Stonum.
					(G)The Lewes Historic
			 District.
					(H)The Dover
			 Green.
					(2)Availability of
			 mapThe map shall be available for public inspection in the
			 appropriate offices of the National Park Service.
				(3)HeadquartersThe
			 headquarters for the Park shall be in the City of New Castle, Delaware.
				(d)Acquisition of
			 landThe Secretary may acquire land or interests in land within
			 the boundaries of the Park by—
				(1)donation;
				(2)purchase from
			 willing sellers with donated or appropriated funds; or
				(3)exchange.
				(e)AdministrationThe
			 Secretary shall administer the Park in accordance with—
				(1)this Act;
			 and
				(2)the laws generally
			 applicable to units of the National Park System, including—
					(A)the National Park
			 Service Organic Act (16 U.S.C. 1 et seq.); and
					(B)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.).
					(f)Grants and
			 cooperative agreementsSubject to the availability of funds under
			 section 6(a), the Secretary may provide grants and technical assistance to, and
			 to enter into cooperative agreements with—
				(1)the State,
			 political subdivisions of the State (including the cities of Wilmington, New
			 Castle, Dover, and Lewes, Delaware), nonprofit organizations, and private
			 property owners for—
					(A)the development,
			 management, and operation of visitor service facilities, subject to the
			 non-Federal entity agreeing to provide the National Park Service, at no extra
			 cost, with sufficient office space and exhibition areas to carry out the
			 purposes of the Park within the facilities;
					(B)historic
			 preservation of, research on, and interpretation of properties within the
			 boundary of the Park, including research on the archaeology of the Park;
					(C)public
			 access;
					(D)educational
			 programs; and
					(E)signage and
			 interpretive devices on properties and sites within the Park for interpretive
			 purposes; and
					(2)the State Archives
			 located in Dover, Delaware, and the Zwaanandael Museum located in Lewes,
			 Delaware, for research and exhibits relating to the purposes of the
			 Park.
				(g)InterpretationThe
			 Secretary may provide interpretive tours to historic sites within the State
			 located outside the boundaries of the Park that include resources relating
			 to—
				(1)early Dutch,
			 Swedish, and English settlement; and
				(2)the period leading
			 up to the role of the State as the first State to ratify the
			 Constitution.
				(h)General
			 management planNot later than 3 years after the date on which
			 funds are made available to carry out this subsection, the Secretary, in
			 coordination with the State and in consultation with owners of properties
			 within the boundaries of the Park, shall prepare a general management plan for
			 the Park in accordance with section 12(b) of Public Law 91–383 (16 U.S.C.
			 1a–7(b)).
			5.Study of
			 additional properties
			(a)In
			 generalNot later than 3 years after the date on which funds are
			 made available under section 6(a), the Secretary shall complete a study
			 regarding the preservation and interpretation of additional properties in the
			 State that relate to the purposes described in section 4(b).
			(b)InclusionsThe
			 study shall include an assessment of—
				(1)the potential for
			 designating the properties as National Historic Landmarks; and
				(2)options for
			 maintaining the historic integrity of the properties.
				6.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated such sums as are
			 necessary to carry out this Act, including—
				(1)$3,000,000 for
			 grants to the State, political subdivisions of the State, and nonprofit
			 organizations for the rehabilitation of existing structures to serve as
			 administrative and visitor services facilities for the Park; and
				(2)$2,500,000 for
			 grants to the State, political subdivisions of the State, private property
			 owners, and nonprofit organizations for—
					(A)the historic
			 preservation and restoration of resources within the boundary of the Park;
			 and
					(B)the costs of
			 design, construction, installation, and maintenance of any exhibits relating to
			 the Park.
					(b)Non-Federal
			 share
				(1)In
			 generalThe Federal share of the cost of activities under
			 paragraphs (1) and (2) of subsection (a) shall be not more than 50
			 percent.
				(2)FormThe
			 non-Federal share required under paragraph (1) may be in the form of in-kind
			 contributions of goods or services fairly valued.
				
